IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 94-KP-00799-SCT
CHARLES PALMER a/k/a CHARLES EDWARD
PALMER
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                               07/26/94
TRIAL JUDGE:                                    HON. WILLIAM F. COLEMAN
COURT FROM WHICH APPEALED:                      HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         PRO SE
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL

                                                BY: WAYNE SNUGGS
DISTRICT ATTORNEY                               NA
NATURE OF THE CASE:                             CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                    AFFIRMED - 2/6/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE PRATHER, P.J., BANKS AND McRAE, JJ.

     BANKS, JUSTICE, FOR THE COURT:




Charles Palmer appeals the denial of his motion for post-conviction relief in the Hinds County Circuit
Court. We find that his petition was not filed within the statute of limitations for such petitions, and
does not otherwise fit into any of the recognized exceptions to the time limit. We, therefore, affirm
the trial court's dismissal of the petition.

On April 11, 1988, Palmer was indicted for the crimes of breaking and entering a dwelling house at
nighttime, strong-armed robbery and attempted rape. On March 9, 1990, he pled guilty in Hinds
County Circuit Court to all three counts. Palmer was sentenced to fifteen years for each offense, to
be served concurrently with each other and consecutive to an unrelated sentence that he was serving
at the time of these sentencings.
On June 23, 1994, Palmer filed a Motion for Post-Conviction Relief under Miss. Code Ann. § 99-39-
3, et. seq. On July 26, 1994, the trial court dismissed the motion with prejudice, finding that Palmer
had not filed within the statutory time limits for such motions that are set out in Miss. Code Ann. §
99-39-5(2). Palmer appeals to this Court that denial of relief, asserting three claims: (1) that he was
denied his Sixth Amendment right to a fast and speedy trial since the trial court declined to rule on a
motion raising the issue before accepting his plea of guilty; (2) that his guilty pleas were entered
unknowingly, involuntarily, and unintelligently as required by law; and (3) that he was denied
effective assistance of counsel in violation of his Sixth Amendment right to such.

Palmer's appeal was dismissed below for failure to file within the statute of limitations imposed by
Miss. Code Ann. § 99-39-5(2). The pertinent provisions of the statute read as follows:

     A motion for relief under this chapter shall be made . . . in case of a guilty plea, within three (3)
     years after entry of judgment of conviction. Excepted from this three-year statute of limitations
     are those cases in which the prisoner can demonstrate either that there has been an intervening
     decision of the supreme court of either the state of Mississippi or the United States which
     would have actually adversely affected the outcome of his conviction or sentence or that he has
     evidence, not reasonably discoverable at time of trial, which is of such nature that it would be
     practically conclusive that had such been introduced at trial it would have caused a different
     result in the conviction or sentence. Likewise excepted are those cases in which the prisoner
     claims that his sentence has expired or his probation, parole or conditional release has been
     unlawfully revoked.

Miss. Code Ann. § 99-39-5(2).

Palmer entered his guilty pleas and was sentenced on all three counts on March 9, 1990. He filed his
motion for post-conviction relief on July 19, 1994. As the trial court noted, Palmer was more than
sixteen months past the deadline for filing his post-conviction relief motion.

Palmer has asserted no grounds which qualify him for an exception to the time limit other than his
bald claim that the Mississippi Supreme Court has never "strickly [sic] and regularly followed and
enforced its post-conviction bar rules in state courts." However, both cases cited by Palmer as
sources for this proposition create address exceptions to the statute of limitations where there has
been a denial of due process in the sentencing. In Luckett v. State, 582 So. 2d 428, 430 (Miss. 1991)
, the defendant was sentenced to life imprisonment by the judge where the applicable statute
expressly placed such authority solely in the jury. In Smith v. State, 477 So. 2d 191, 193 (Miss.
1985), the defendant was sentenced to life imprisonment after his lawyer mistakenly informed him
that he could receive no more than seven years if he pled guilty. The indictment in that case had been
ambiguous about which habitual offender statute was being utilized to charge the defendant. This
Court determined that the comparison of a seven year sentence and a life sentence was "too
significant a deprivation of liberty to be subjected to a procedural bar," and further concluded that the
trial court had sentenced the defendant under the wrong habitual offender statute in sentencing. Id. at
195-6.

Other than these limited exceptions which apply to sentencing issues, a petition for post-conviction
relief is procedurally barred unless the petitioner can demonstrate that his claim falls under one of the
recognized exceptions. See, e.g. Logan v. State, 661 So. 2d 1137, 1138 (Miss. 1995); Campbell v.
State, 611 So. 2d 209, 210 (Miss. 1992).

Palmer's claim that this Court has not strictly and regularly applied the statute of limitations in post-
conviction relief actions might justify setting aside the procedural bar were his claim credible.
However, the time limit has been strictly enforced for claims involving involuntary guilty pleas and
ineffective assistance of counsel. This fact is evident from a survey of the state cases, including one of
the cases that Palmer has cited. Luckett, 582 So. 2d at 430 (petitioner's claims for involuntary guilty
plea and ineffective assistance of counsel time barred under § 99-39-5(2)). See also Campbell, 611
So. 2d 209; Brown v. State, 643 So. 2d 937 (Miss. 1994).

Palmer's petition for post-conviction relief is time-barred, and the trial court's dismissal was therefore
correct.

AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, McRAE, ROBERTS SMITH
AND MILLS, JJ., CONCUR.